[S. C., ante, 27.]
The judge charged the jury in the Circuit Court unobjectionably; and now all the evidence on both sides is set out in the bill of exceptions, and the assignment of errors is that, upon a motion for a new trial which wag made to him, he ought to have granted the same. When this Court can see a wrong direction in matter of law given by the circuit judge, and the verdict of the jury conformable thereto, *Page 204 
it can proceed with some certainty in pronouncing upon the question; but when it depends, not upon such wrong directions, but upon a supposed mistake in the jury in making improper inferences from the evidence laid before them, this court ought to act with great caution. All the little circumstances and appearances, which deservedly have weight with the court and jury below, observing the countenance, the tone, the manner, the working of the passions, and the struggle to suppress or conceal them, can not be put upon the record; here we can not see and remark them. Unless, then, the case be a very uncommon instance of rashness in the jury, it is better to leave it to them who are the proper tribunal for the decision of fact, to make up such an opinion as to them seems most correct. Here is evidence on both sides; they have given the preponderancy to one side. We should endanger the cause of justice, perhaps, should we interfere.
Judgment of the Circuit Court affirmed.